t c summary opinion united_states tax_court michael j goldberg petitioner v commissioner of internal revenue respondent docket no 29986-07s filed date michael j goldberg pro_se terry serena for respondent summary opinion thornton chief_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise noted all section references are to the internal_revenue_code as amended and in effect at all relevant times pursuant to sec_6330 petitioner appeals respondent’s determination to proceed by levy to collect his unpaid federal_income_tax for tax_year background petitioner resided in ohio when he filed his petition on date petitioner filed his individual federal_income_tax return for tax_year claiming a filing_status of single and reporting a tax_liability of dollar_figure a withholding credit of dollar_figure and a balance due of dollar_figure petitioner did not remit the balance due when he filed the return also on date petitioner and his spouse filed a joint federal_income_tax return for tax_year the joint_return showed and respondent does not dispute that petitioner overpaid hi sec_2001 tax_liability by dollar_figure on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing for the unpaid individual federal_income_tax liability for tax_year plus accrued interest and an addition_to_tax for late payment in response petitioner timely filed a form request for a collection_due_process or equivalent_hearing on the form petitioner 1on or about date petitioner paid the principal_amount of dollar_figure did not request a collection alternative but stated as the reason for disagreeing with the filing of the levy i do not owe the amount stated on date petitioner and respondent’s appeals settlement officer held a collection_due_process_hearing by telephone during the hearing petitioner’s sole contention was that he had overpaid his income taxes for tax_year sec_2001 and sec_2002 and that these overpayments should be applied to his liability for tax_year the settlement officer informed petitioner that the only overpayment that was indicated on respondent’s records was the overpayment of dollar_figure petitioner did not propose a collection alternative and did not complete a form a collection information statement for wage earners and self-employed individuals as the settlement officer had requested on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy the notice found that all requirements of applicable law and administrative procedure had been met and stated that petitioner had not proposed a collection alternative or provided the requested information because petitioner had filed his return for tax_year on date the notice determined that the period of limitations under sec_6511 to claim a refund_or_credit for had expired and thus the overpayment was unavailable to offset his income_tax_liability for tax_year petitioner timely petitioned this court for review of respondent’s determination the petition reiterates petitioner’s contention that he owes no federal_income_tax for because he has sufficient tax_credits to offset any amount owed a trial was held on date in cincinnati ohio at the conclusion of the trial the court ordered the record held open until date later extended on respondent’s motion to date so that the parties might submit additional evidence regarding petitioner’s claim that he has an overpayment credit from his tax_year that should be applied to his tax_liability the parties submitted no additional evidence discussion sec_6330 provides for notice and opportunity of a hearing before the internal_revenue_service irs may levy upon the property of any person sec_6330 allows challenges to the existence or amount of the underlying tax_liability only if the person did not receive a notice_of_deficiency or 2on brief respondent asserts and petitioner has not disputed that petitioner did not respond to respondent’s proposed posttrial supplemental stipulation and did not propose one of his own have an opportunity to dispute the liability respondent does not contest that petitioner is entitled to challenge his underlying liability in this collection proceeding we review petitioner’s underlying liability de novo and other issues for abuse_of_discretion see 117_tc_183 116_tc_60 whether a credit or overpayment that the taxpayer is entitled to from another tax period can be applied to satisfy the tax_liability in question is a challenge to the underlying liability 114_tc_604 114_tc_176 petitioner asserts primarily that he has sufficient credits from overpayments from tax_year sec_2001 and sec_2002 to satisfy his outstanding liability for tax_year in evaluating the commissioner’s determinations under sec_6330 we may properly consider the taxpayer’s tax_liabilities for years that were not subject_to the notice_of_determination insofar as they are relevant to computing the taxpayer’ sec_3because petitioner paid the dollar_figure principal_amount of his tax on or about date the outstanding liability that remains in dispute is for accrued interest and late payment additions to tax apart from his contention that he should have overpayment credits available to satisfy these liabilities petitioner has not raised any interest abatement claim under sec_6404 and has not challenged respondent’s imposition of the late payment addition_to_tax tax_liability for years that are the subject of the notice_of_determination 125_tc_14 we do not have jurisdiction however in this collection proceeding to order a refund_or_credit of taxes paid see 126_tc_1 respondent does not dispute that petitioner has an overpayment credit for but contends that it is not allowable under sec_6511 because he waited too long to claim it for the reasons explained below we agree the joint_return that petitioner and his wife filed on date constituted their claim for credit or refund for the amount of tax overpayment allowable to them as a credit or refund cannot exceed the portion of the tax which they paid for tax_year within the three years preceding date the date their claim for credit or refund was filed ie tax_payments made after date and before date see sec_6511 perkins v commissioner tcmemo_2008_103 respondent asserts and petitioner does not dispute that petitioner and his spouse’ sec_2001 tax was paid through wage withholdings under sec_6513 a taxpayer’s wage withholdings are deemed to have been paid on the 15th day of the fourth month following the close of his taxable_year with respect to which such tax is allowable as a credit under sec_31 ie on date therefore none of petitioner and his wife’ sec_2001 tax overpayment is allowable as a credit or refund because the tax was deemed paid more than three years before the claim for credit or refund was filed see perkins v commissioner tcmemo_2008_103 petitioner also asserts that he has an overpayment available from tax_year that should be applied against his liability but petitioner has stipulated that respondent’s records do not reveal the existence of a credit balance for any_tax year other than and despite the court’s holding the record open for this purpose petitioner has submitted no evidence that he has any available credit for consequently unlike the overpayment credit the alleged credit represents a mere claim of an overpayment this court lacks jurisdiction to adjudicate such an overpayment claim and it need not be resolved before the irs can proceed with collection of the liability at issue see weber v commissioner t c __ __ slip op pincite date greene-thapedi v commissioner t c pincite 4in his petition petitioner asserts that if there is a statute_of_limitations on credits then there is an equal statute_of_limitations on irs collecting petitioner is mistaken under sec_6502 the irs generally has years after making a timely assessment to collect the assessed tax by making a levy or commencing a court_proceeding this 10-year collection_period is suspended during the pendency of a sec_6330 hearing and any appeals therefrom sec_6330 see also sec_6502 and sec_6503 in sum petitioner has failed to show that he has available any allowable overpayment credit from or to apply against the balance that remains outstanding for his tax_liability he has proposed no other collection alternative the settlement officer did not abuse her discretion by not considering collection alternatives that petitioner never made see vines v commissioner tcmemo_2009_267 aff’d 418_fedappx_900 11th cir from our review of the record we are satisfied that respondent has met the requirements of sec_6330 consequently we shall sustain respondent’s determination to proceed with the proposed levy to collect amounts that remain outstanding with respect to petitioner’s tax_liability to reflect the foregoing decision will be entered for respondent
